Exhibit 10.1

COMMITMENT INCREASE AGREEMENT

This COMMITMENT INCREASE AGREEMENT (“Agreement”) dated as of January 24, 2017
(“Effective Date”), is by and among Patterson-UTI Energy, Inc., a Delaware
corporation (“Borrower”), the subsidiaries of the Borrower party hereto
(together with the Borrower, the “Loan Parties”), the undersigned Lenders party
hereto (the “Increasing Lenders”), and Wells Fargo Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, as the
issuer of letters of credit under the Credit Agreement referred to below (in
such capacity, an “L/C Issuer”), and as the swing line lender under the Credit
Agreement referred to below (in such capacity, the “Swing Line Lender”).

RECITALS

A. Reference is hereby made to that certain Credit Agreement dated as of
September 27, 2012 among the Borrower, the Administrative Agent, each L/C
Issuer, the Swing Line Lender and the financial institutions party thereto from
time to time, as lenders (the “Lenders”), as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 9, 2015, Amendment No. 2 to Credit
Agreement dated as of July 8, 2016 and Amendment No. 3 to Credit Agreement dated
as of January 17, 2017, each among the Borrower, subsidiaries of the Borrower
party thereto, the Administrative Agent, each L/C Issuer, the Swing Line Lender
and the financial institutions party thereto (as so amended, the “Credit
Agreement”).

B. The Borrower has requested that certain Lenders increase their respective
Revolving Credit Commitments pursuant to Section 2.14 of the Credit Agreement,
subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Defined Terms; Interpretation and Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement, as amended hereby, and used herein without definition
shall have the meaning assigned to such term in the Credit Agreement, as amended
hereby, unless expressly provided to the contrary. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation”. Paragraph headings have been inserted in this Agreement as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement.

Section 2. Increase in Revolving Credit Commitments.

(a) Pursuant to Section 2.14 of the Credit Agreement, each Increasing Lender
hereby agrees and acknowledges that its respective Revolving Credit Commitment
shall, automatically and without any further action, upon satisfaction of the
conditions precedent set forth in Section 2(b), be increased on the Commitment
Increase Date, and on the Commitment Increase Date after giving effect to this
Section 2(a), its Revolving Credit Agreement shall be the amount set forth next
to its respective name under the caption “Revolving Credit Commitment” on
Schedule 2.01 attached hereto. Additionally, on the Commitment Increase Date,
Schedule 2.01 of the Credit Agreement (Commitments and Applicable Percentages)
shall be replaced in its entirety with Schedule 2.01 attached hereto.

 



--------------------------------------------------------------------------------

(b) The increase to the Revolving Credit Commitments of the Increasing Lenders
pursuant to Section 2(a) shall become effective and enforceable against the
parties hereto upon the occurrence of the following conditions precedent (the
date such conditions are satisfied, “Commitment Increase Date”):

(1) the receipt by the Administrative Agent of a new Revolving Credit Note
executed by a duly authorized officer of the Borrower payable to each Increasing
Lender and reflecting such Increasing Lender’s revised Revolving Credit
Commitment as set forth on Schedule 2.01 attached hereto;

(2) evidence satisfactory to the Administrative Agent that the Borrower has
effected an issuance of common Equity Interests after January 24, 2017 but on or
prior to May 31, 2017 and that the Borrower has received gross equity issuance
proceeds of not less than $300,000,000 from such issuance (the “Equity Raise”);

(3) evidence satisfactory to the Administrative Agent that (A) the merger of a
wholly-owned subsidiary of Borrower with and into Seventy Seven Energy Inc.
(“Seventy Seven”), with Seventy Seven continuing as the surviving entity and a
wholly-owned subsidiary of Borrower, pursuant to that certain Agreement and Plan
of Merger, dated December 12, 2016, by and among Borrower, Pyramid Merger Sub,
Inc. and Seventy Seven (the “Seventy Seven Merger”), has been consummated,
(b) the credit facility evidenced by that certain Amended and Restated Credit
Agreement among Seventy Seven, certain of its subsidiaries and affiliates, the
lenders party thereto, Wells Fargo Bank, National Association as administrative
agent, joint lead arranger, joint lead book runner and co-documentation agent,
and Bank of America, N.A. as joint lead arranger, joint lead book runner and
co-documentation agent dated as of August 1, 2016, as it may have been amended
(the “Seventy Seven Facility”) and all obligations to extend credit thereunder
have been terminated and all obligations of the obligors (other than
(i) obligations with respect to letters of credit so long as such obligations
have been cash collateralized in a manner and subject to documentation
satisfactory to the issuers of such letters of credit or such letters of credit
have been deemed or otherwise constitute Letters of Credit issued under the
Credit Agreement pursuant to documentation satisfactory to the issuers of such
letters of credit and the Administrative Agent and (ii) contingent
indemnification obligations and other contingent obligations not then due) with
respect thereto have been paid in full, and (c) arrangements have been made for
the release of the liens and security interests granted under the Seventy Seven
Facility;

(4) the receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the Commitment Increase Date signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to this Agreement and the increase in the
Revolving Credit Facility pursuant to Section 2(a) above, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of
Section 2.14 of the Credit Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(B) no Default exists;

 

2



--------------------------------------------------------------------------------

(5) the receipt by the Administrative Agent of a certificate dated as of the
Commitment Increase Date, signed by a Responsible Officer of the Borrower
certifying that (A) the Equity Raise has occurred and noting the date such
Equity Raise occurred (which date must be no earlier than January 24, 2017 and
no later than May 31, 2017) and certifying that the Borrower has received at
least $300,000,000 of gross equity issuance proceeds therefrom, (B) the Seventy
Seven Merger has been consummated and (C) the Seventy Seven Facility and all
obligations to extend credit thereunder have been terminated and all obligations
of the obligors (other than (i) obligations with respect to letters of credit so
long as such obligations have been cash collateralized in a manner and subject
to documentation satisfactory to the issuers of such letters of credit or such
letters of credit have been deemed or otherwise constitute Letters of Credit
issued under the Credit Agreement pursuant to documentation satisfactory to the
issuers of such letters of credit and the Administrative Agent and
(ii) contingent indemnification obligations and other contingent obligations not
then due) with respect thereto have been paid in full;

(6) the receipt by the Administrative Agent of an opinion of counsel to the
Borrower as to the corporate (or partnership or limited liability company)
authorization of the Borrower and the Guarantors of the increase in the
Revolving Credit Facility, which such opinion as to corporate authorization will
be substantively in the form delivered on the Closing Date and otherwise in form
and substance reasonably acceptable to the Administrative Agent; and

(7) evidence satisfactory to the Administrative Agent of the payment in full by
the Borrower of the upfront fees required to be paid under Section 5(b) below.

Notwithstanding anything herein to the contrary, if all of the conditions set
forth in this Section 2(b) are not satisfied by 5:00 p.m. (Houston, Texas time)
on May 31, 2017, then Section 2(b) and the increase in the Aggregate Revolving
Credit Commitments contemplated thereby shall be null and void and of no force
and effect.

Section 3. Loan Parties’ Representations and Warranties. The Borrower
acknowledges, represents, warrants and agrees as to itself and all other Loan
Parties, and each other Loan Party acknowledges, represents, warrants and agrees
as to itself, that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date and on the date hereof as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) the execution,
delivery and performance of this Agreement are within the limited liability
company or corporate power and authority of such Loan Party and have been duly
authorized by appropriate limited liability company and corporate action and
proceedings; (c) this Agreement constitutes the legal, valid, and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity, and no portion of the Obligations are subject to avoidance,
subordination, recharacterization, recovery, attack, offset, counterclaim, or
defense of any kind; (d) there are no governmental or other third party
consents, licenses and approvals required to be made or obtained by it in
connection with its execution, delivery, performance, validity and
enforceability of this Agreement; (e) no Defaults or Events of Default shall
have occurred and be continuing; and (f) since the date of the financial
statements most recently delivered pursuant to Section 6.01(a) of the Credit
Agreement, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

3



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) the receipt by the Administrative Agent of multiple original counterparts of
this Agreement executed and delivered by duly authorized officers of the
Borrower, the Guarantors, the Administrative Agent, and the Increasing Lenders;
and

(b) evidence satisfactory to the Administrative Agent of the payment in full by
the Borrower of all the fees and expenses required to be paid as of or on the
Effective Date by Section 10.04 of the Credit Agreement or any other provision
of a Loan Document to the extent invoiced prior to the Effective Date.

Section 5. Acknowledgments and Agreements.

(a) Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment with respect thereto. The
Administrative Agent, each L/C Issuer, the Swing Line Lender and the Increasing
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Loan Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
each L/C Issuer, or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, each L/C Issuer, the Swing Line Lender or
any Lender to collect the full amounts owing to them under the Loan Documents.

(b) In consideration of the agreements of the Increasing Lenders, the Borrower
agrees to pay to the Administrative Agent, for the account of each Increasing
Lender, upfront fees in an amount equal to 0.50% of the positive difference
between (a) such Increasing Lender’s Revolving Credit Commitment immediately
after giving effect to Section 2(a) and the increase in Revolving Credit
Commitments contemplated therein and (b) such Increasing Lender’s Revolving
Credit Commitment immediately prior to giving effect to Section 2(a) and the
increase in Revolving Credit Commitments contemplated therein; provided, that
such upfront fees shall only be due and payable on the Commitment Increase Date.

(c) The Borrower, each Guarantor, Administrative Agent, each L/C Issuer, Swing
Line Lender and each Increasing Lender does hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents
as amended by this Agreement.

(e) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.

(f) Effective as of the Commitment Increase Date, the Borrower hereby names The
Bank of Nova Scotia as a Joint Lead Arranger and Co-Syndication Agent with
respect to the facility

 

4



--------------------------------------------------------------------------------

evidenced by the Credit Agreement. Notwithstanding foregoing and notwithstanding
anything herein or in the Credit Agreement to the contrary, The Bank of Nova
Scotia as Joint Lead Arranger and Co-Syndication Agent shall not have any
powers, duties or responsibilities under this Agreement, the Credit Agreement or
any of the other Loan Documents, except in its capacity as a Lender.

Section 6. Reaffirmation of the Guaranty. Each Guarantor party hereto hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other electronic imaging means, and all such signatures
shall be effective as originals.

Section 8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Severability. In case one or more provisions of this Agreement or the
other Loan Documents shall be invalid, illegal or unenforceable in any respect
under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 10. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York; provided
that, the Administrative Agent, each L/C Issuer, the Swing Line Lender and each
Lender shall retain all rights arising under applicable federal law.

Section 11. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Effective Date.

 

BORROWER: PATTERSON-UTI ENERGY, INC. By:  

/s/ John E. Vollmer III

  John E. Vollmer III   Senior Vice President—Corporate   Development, Chief
Financial Officer and Treasurer GUARANTORS: PATTERSON PETROLEUM LLC
PATTERSON-UTI DRILLING COMPANY LLC PATTERSON-UTI MANAGEMENT SERVICES, LLC
UNIVERSAL WELL SERVICES, INC. UNIVERSAL PRESSURE PUMPING, INC. DRILLING
TECHNOLOGIES 1 LLC DRILLING TECHNOLOGIES 2 LLC WARRIOR RIG TECHNOLOGIES US LLC

 

Each by:  

/s/ John E. Vollmer III

  John E. Vollmer III   Senior Vice President—Corporate   Development, Chief
Financial Officer and Treasurer

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER/L/C ISSUER/SWING LINE LENDER/LENDERS: WELLS FARGO
BANK, N.A., as the Administrative Agent, an L/C Issuer, the Swing Line Lender
and an Increasing Lender By:  

/s/ Christina Faith

Name:   Christina Faith Title:   Director

 

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Increasing Lender and an L/C Issuer

By:  

/s/ Tyler Ellis

Name:   Tyler Ellis Title:   Director

 

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as an Increasing Lender

By:  

/s/ J. Frazell

Name:   J. Frazell Title:   Director

 

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Initial Applicable
Percentage (Revolving
Credit Facility)     Extending Lender  

Wells Fargo Bank, National Association

   $ 100,000,000.00         16.783216783 %      YES   

Bank of America, N.A.

   $ 75,000,000.00         12.587412587 %      YES   

The Bank of Nova Scotia

   $ 65,000,000.00         10.909090909 %      YES   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 64,583,333.33         10.839160838 %      YES   

Regions Bank

   $ 64,583,333.33         10.839160838 %      NO   

Comerica Bank

   $ 36,041,666.67         6.048951049 %      YES   

U.S. Bank National Association

   $ 36,041,666.67         6.048951049 %      YES   

HSBC Bank USA, N.A.

   $ 29,166,666.67         4.895104896 %      YES   

Sumitomo Mitsui Banking Corporation

   $ 29,166,666.67         4.895104896 %      NO   

ZB, N.A. dba Amegy Bank

   $ 22,916,666.67         3.846153847 %      YES   

BOKF, NA dba Bank of Texas

   $ 12,500,000.00         2.097902098 %      YES   

Mercantil Commercebank N.A.

   $ 12,500,000.00         2.097902098 %      NO   

UMB Bank, N.A.

   $ 12,500,000.00         2.097902098 %      YES   

Bank of Taiwan, Los Angeles Branch

   $ 8,333,333.33         1.398601398 %      NO   

Chang Hwa Commercial Bank Ltd., Los Angeles Branch

   $ 8,333,333.33         1.398601398 %      NO   

E.Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 8,333,333.33         1.398601398 %      NO   

Mega International Commercial Bank Co., Ltd. New York Branch

   $ 6,666,666.67         1.118881119 %      NO   

Mega International Commercial Bank Co., Ltd. Silicon Valley Branch

   $ 4,166,666.67         0.699300700 %      NO      

 

 

    

 

 

   

 

 

 

Total

   $ 595,833,333.34         100 %      75.95 %    

 

 

    

 

 

   

 

 

 

 

Schedule 2.01